Citation Nr: 1102109	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for an eye disability, to 
include glaucoma.

4.  Entitlement to service connection for headaches, to include 
as secondary to eye disability.

5.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1968 to December 
1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO denied service 
connection for PTSD, a back disability, an eye disability, 
headaches, and a skin disability.  In July 2006, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in April 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2007.

In September 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  During the hearing, the Veteran 
submitted the additional evidence of a lay statement from his 
wife directly to the Board, along with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although the Veteran has been diagnosed with service-related 
PTSD, such diagnoses were based on a false service history given 
by the Veteran allegedly concerning experiences in Vietnam.

3.  No back problem was noted until many years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion that there exists medical relationship 
between any such current disability and the Veteran's military 
service.

4.  Glaucoma was first diagnosed until many years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion that there exists a medical relationship 
between any such current disability and the Veteran's military 
service.

5.  While the Veteran asserts experiencing headaches, no actual 
headache disability is shown; even if so, headaches were not 
noted until many years after the Veteran's discharge from 
service, and there is no competent evidence or opinion that there 
exists a medical relationship between any current headaches and 
the Veteran's military service.

6.  No skin disability was noted until many years after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion of a medical relationship between any such 
current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 4.125, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for an eye disability, to 
include glaucoma, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

4.  The criteria for service connection for headaches, to include 
as secondary to eye disability, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2010).

5.  The criteria for service connection for a skin disability are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claims for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained by VA.  The May 
2006 rating decision reflects the initial adjudication of the 
claims after issuance of this letter.  Hence, the December 2005 
letter-which meets Pelegrini's content of notice requirements-
also meets the VCAA's timing of notice requirement.  

The Board notes that the Veteran has not been provided specific 
notice regarding VA's assignment of disability ratings and 
effective dates (in the event that any claim(s) for service 
connection is/are granted).  However, the absence of such notice 
is not shown to prejudice the Veteran.  Because the Board herein 
denies each claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, service personnel records, and the report of a September 
2006 VA PTSD examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
September 2010 Board hearing, along with various written 
statements provided by the Veteran, and by his representative and 
wife, on his behalf. 

The Board also finds that no additional RO action to further 
develop the record in connection with any of these claims is 
warranted.  The Board acknowledges the Veteran has not been 
scheduled for any VA examination in connection with his claimed 
back disability, eye disability, headaches, or skin disability.  
However, as explained in more detail below, there is medical or 
credible lay evidence whatsoever to support any of these claims, 
particularly on the matter of whether there exists a medical 
nexus between each claimed disability and service.  As the 
current record does not reflect even a prima facie claim for 
service connection for any of these claimed disabilities, VA has 
no obligation to have the Veteran undergo examination or to 
obtain a medical opinion in connection with any of these claims.   
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A.  PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the disorder.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria set forth in 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  
See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  If VA determines that a Veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed 
his claim, if the alleged stressor was not combat related, then 
the Veteran's lay testimony, alone, would not be sufficient to 
establish the occurrence of the alleged stressor; rather, 
corroborating evidence would be needed to support the claim for 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 
290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a 
final rule that amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
occurrence of the required in-service stressor.  See 75 Fed. Reg. 
39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) 
(correcting the effective and applicability dates from July 12, 
2010 to July 13, 2010).  The revisions apply to, among others, 
claims such as the Veteran's, which were appealed before July 13, 
2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a Veteran 
is related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that during his period of service from December 1968 to 
December 1970, he had no foreign and/or sea service.  

The Veteran's service treatment records reflect no complaints, 
findings, or diagnoses pertinent to any psychiatric disorder.  
The Veteran's Report of Medical Examination for separation from 
service, dated in October 1970, indicates a normal psychiatric 
evaluation. 

The earliest notation of any psychiatric problem is a July 2005 
VA mental health service line assessment, which indicates that 
the Veteran stated that he believed that he had PTSD.  He 
reported dreams and night sweats for a period of years, and 
several dreams regarding his experience in Vietnam.  He also 
reported crying spells and feeling depressed.  It was noted that 
the Veteran had the psychiatric adjustment issue of combat 
trauma.  He was diagnosed with chronic PTSD. 

A September 2005 treatment record indicates that the Veteran 
presented to a VA clinic stating that he had PTSD and requesting 
treatment.  The Veteran reported being a Vietnam veteran, serving 
in the medical corps, and thus being extensively exposed to 
death.  He also reported that, since returning from Vietnam, he 
had had years of poor sleep with delayed onset and many 
awakenings in the night.  It was noted that he had worked as an 
auto mechanic for 15 years and had been a campus police officer 
for five years.  The diagnosis was PTSD.

July 2005 to September 2006 VA treatment notes indicate treatment 
for PTSD, including group counseling.  

In a statement dated in March 2006, the Veteran asserted that his 
in-service PTSD stressors had occurred in 1968, during the Tet 
Offensive.  The Veteran asserted that, during this period of 
time, in the Vietnam War Era, he experienced traumatic effects of 
stress and depression by working in a hospital and a dispensary 
and seeing dead bodies that were mangled and severely injured.  
He also reported being a medic and having to respond under very 
life threatening situations, and that his ambulance unit had to 
cover drop zones to make sure that there was coverage for those 
who were injured.   

The Veteran's wife submitted a statement, received in March 2006, 
describing symptoms she had noticed in the Veteran, including 
depression, sleeplessness, and periods of non-communication.

A statement received in March 2006 from the Veteran's treating VA 
psychologist and co-director of the PTSD program, as well as the 
Veteran's treating VA psychiatrist, indicates that the Veteran 
was currently in group psychotherapy for PTSD, and that he 
focused on coping skills for PTSD regularly since its onset in 
September 2005.  The statement indicates that, despite treatment, 
the Veteran's condition continued to worsen, and that he suffered 
from repetitive nightmares of Vietnam.  It was also noted that he 
was anxious most of the time and constantly on edge in his role 
as a campus police officer, and that his job triggered his PTSD 
symptoms because of its violent and confrontational aspects.  The 
statement further indicates that the Veteran suffered from PTSD 
"as a result of his experiences during the Vietnam War," that 
the VA psychologist and psychiatrist fully supported the 
Veteran's service connection claim, and that his PTSD was clearly 
impairing both his occupational and social functioning.  

The report of an April 2006 VA PTSD examination indicates that 
the Veteran reported specific in-service stressors of having 
close calls and having to deal with the injured, wounded, and 
dying men, but it was noted that he could give no specific trauma 
or memories.  It was noted that his various symptoms were linked 
to his current condition in that they were affecting his job, 
marriage, and mental health primarily with depression, anxiety, 
social isolation, and general traumatic memories of Vietnam.  The 
examiner stated that the effect on employment functioning was 
that he had worked as a policeman for 6 years and found that the 
violence, stress, and difficulties dealing with people had gotten 
to be too much for him, and he attributed this to his depression 
and symptoms from his experience in Vietnam.  It was also noted 
that memories of Vietnam as a medic caring for the injured, 
wounded, and dying were recalled, but without specifics.

During the April 2006 VA examination, the Veteran reported that 
his problems began after being drafted and sent to Vietnam.  He 
reported serving in Vietnam during the Tet Offensive for 13 
months, but it was noted that he could not give the specific 
months of when he arrived or left.  He also reported that he 
served full time in Vietnam as a medic, but did not remember any 
location where he was in Vietnam or any operations.  When asked 
to describe his work, he stated that he was a medic and probably 
the first one out on location to help others who were injured, 
wounded, or dying.  It was noted that a major effort was made to 
elicit specific war trauma that had now come back to haunt him, 
and that the Veteran stated that he had to deal with wounded and 
dying men from incoming fire but could not recall specifics, and 
that he had had several close calls but did not describe 
specifics.  He stated that his present work was stressful and 
reminded him of Vietnam.  

The VA examiner's impression was that the Veteran more than met 
the criteria for a diagnosis of PTSD, faced death to himself and 
others, and thought about Vietnam almost every day.  The 
diagnosis was PTSD.

In the May 2006 rating decision denying the Veteran's claim for 
PTSD, the RO explained that, although the Veteran reported 
experiencing stressful events in Vietnam during the Tet 
Offensive, the Veteran's service treatment records and military 
personnel records confirmed that the Veteran did not serve in the 
Republic of Vietnam.  The RO thus denied the claim because the 
evidence of record contradicted the occurrence of the Veteran's 
reported stressful incidents, and failed to establish that PTSD 
was incurred in or caused by service.

In his July 2006 NOD, the Veteran admitted that he had never 
served in Vietnam.  He stated that his in-service stressors were, 
rather, the result of his work as a medic in the United States.  

The Veteran continued to receive VA treatment for PTSD from April 
2006 to March 2007. 

During his September 2010 Board hearing, the Veteran reported the 
in-service stressful experiences of seeing people who were 
injured, people with missing body parts, and blood, while serving 
state side as a medic.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for PTSD must be denied. 

First addressing the fundamental question of diagnosis, the Board 
notes that the Veteran has been diagnosed with service-related 
PTSD, as reflected, for example, in the report of the April 2006 
VA examination.  However, none of these diagnoses provide 
persuasive evidence that the Veteran, in fact, suffers from 
service-related PTSD.  

As clearly noted above, in this case, every diagnosis of PTSD 
rendered by medical professionals has been based on the Veteran's 
reported history of experiencing a "traumatic event" or events 
while serving in dangerous situations in Vietnam, during the 
Vietnam War.  Such diagnoses include the following: the July 2005 
VA mental health service line assessment indicating a diagnosis 
of PTSD based on the Veteran's reported night sweats and dreams 
of his experience in Vietnam; the September 2005 VA treatment 
record indicating a diagnosis of PTSD based on the Veteran's 
reports of being extensively exposed to death while serving in 
the medical corps in Vietnam, and having symptoms since his 
return from Vietnam; the March 2006  letter from the Veteran's 
treating psychologist and psychiatrist indicating that the 
Veteran suffered repeated nightmares of Vietnam and PTSD "as a 
result of his experiences during the Vietnam War"; and the 
report of an April 2006 VA PTSD examination indicating a 
diagnosis of PTSD based on the Veteran's reported stressors of 
general traumatic memories of Vietnam, having close calls, and 
serving as a medic during the Tet Offensive and being on location 
to help those who were injured, wounded, or dying. 

However, the Veteran's service records do not support a finding 
of service in Vietnam, and, in the July 2006 NOD, the Veteran 
admitted that he had no such service.  As each medical 
professional who diagnosed PTSD in this case relied on the 
Veteran's stated history of his experiences in Vietnam-which the 
Board has found not credible-these diagnoses are not considered 
persuasive medical evidence that the Veteran, in fact, suffers 
from service-related PTSD.  See also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993), Swann v. Brown, 5 Vet. App. 229, 233 (1993), and 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (as a medical opinion 
can be no better than the facts alleged by a veteran, an opinion 
based on an inaccurate factual premise has no probative value).   

Similarly, the record does not supporting a finding that there 
exists credible evidence of the occurrence of any claimed in-
service stressor.  Again, each in-service stressor alleged by the 
Veteran that has been medically linked to PTSD concern his 
reported experiences in Vietnam , which are not shown to have 
occurred.  

The Board has considered the stressors asserted by the Veteran 
beginning with his July 2006 NOD-that that he experienced the 
in-service stressful experiences of seeing people who were 
injured, seeing people with missing body parts, and seeing blood 
serving state side as a medic, which caused in-service stress 
that led to his current psychiatric condition.  However, there is 
no medical evidence whatsoever establishing any link between such 
asserted state side active duty stressors and any current PTSD.  
Once again, the medical evidence has consistently assessed the 
Veteran's PTSD to be due to his war experiences in Vietnam-
experiences which did not occur.  None of the medical records 
reflecting a diagnosis of PTSD even suggests that there exists a 
medical nexus between any such PTSD and the Veteran's military 
service as a medic state side, and neither the Veteran nor his 
representative has presented or identified any such existing 
evidence or opinion.

For all the foregoing reasons, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
persuasive evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Back disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

The Veteran's personnel records indicate that he served as a 
medical specialist during his period of service, and the Board 
acknowledges that the Veteran's military duties most likely 
involved some heavy lifting.  However, the Veteran's service 
treatment records reveal no complaints, findings, or diagnosis 
regarding the back, and the Report of Medical Examination for 
separation from service, dated in October 1970, indicates a 
normal clinical evaluation of the spine and other musculoskeletal 
system.

The earliest record noting any medical problem regarding the 
Veteran's back is a July 2005 VA treatment record, which notes 
that the Veteran reported a history of "back problems"; 
however, this record is dated nearly 35 years after service 
discharge.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

During the September 2010 hearing, the Veteran testified that, 
during his period of service, his job as a medical specialist 
involved constant lifting, including lifting bodies on and off of 
gurneys, and that such activities resulted in a current back 
disability.  However,  there simply is no medical evidence or 
opinion relating a current low back disability to service.  While 
a medical history of back problems or chronic lower back pain is 
noted in more recent VA treatment records, no such medical 
records reflect any findings or opinion even suggesting that 
there exists any sort of medical nexus between any current back 
problems and the Veteran's military service, and neither the 
Veteran nor his representative has presented or identified any 
such existing medical opinion.

Furthermore, as for direct any assertions by the Veteran and/or 
his representative that there exists a medical nexus between 
current back disability and service, the Board emphasizes that 
such a matter is within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is shown 
to be other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on the medical matter upon which 
this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Eye disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

Service treatment records reflect no complaints, findings, or 
diagnosis relating to any eye problem, including glaucoma.  The 
Report of Medical Examination for separation from service, dated 
in October 1972, indicates a normal clinical evaluation of the 
eyes, and a vision test at that time was normal.  

The earliest medical record indicating any eye problem is a July 
2005 VA treatment note indicating that the Veteran reported a 
history of glaucoma.  Even if the Board accepts this notation as 
the first medical indicia of glaucoma, the Board again notes that 
the passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson, 230 F.3d at 1333.  

During his September 2010 Board hearing, the Veteran asserted 
that he was diagnosed with glaucoma in approximately 2000, but 
was told by his doctor that he possibly had had it in his 20s 
without even knowing it.  However, the record includes no medical 
suggestion whatsoever that there exists any medical nexus between 
any current eye disability, including glaucoma, and the Veteran's 
military service, and neither the Veteran nor his representative 
has presented or identified any existing medical evidence or 
opinion to that effect.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the Veteran and his 
representative; however, none of this evidence provides a basis 
for allowance of the claim.  The medical matter of whether there 
exists a relationship between glaucoma or any other eye 
disability and service is a matter within the province of trained 
medical professionals.  See Jones, 7 Vet. App. at 137-38.  As 
neither the Veteran nor his representative is shown to be other 
than a layperson without the appropriate medical training and 
expertise, neither is competent to render a persuasive opinion on 
the medical matter upon which this claim turns.   See, e.g., 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for an eye disability, including glaucoma, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Headaches, to include as secondary to eye disability

As reflected in his testimony during the September 2010 hearing, 
the Veteran asserts that he suffers headaches secondary to his 
glaucoma.  Alternatively, the Veteran assets that he had to deal 
with stress during his period of service as a medical provider, 
which brought on migraine headaches. 

In addition to the basic legal authority noted above, the Board 
points out that, under 38 C.F.R. § 3.310(a) (2010), service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Initially, the Board notes that the medical record reflects no 
actual finding or diagnosis of a current headache disability.  
While as a layperson competent to report on matters observed or 
within his or her personal knowledge, the Veteran is competent to 
assert that he currently experiences headaches (see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)), he is not competent to actually diagnose 
himself with a headache disability.  See, e.g., Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.  

As indicated above, Congress has specifically limited entitlement 
to service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of competent and persuasive evidence of the 
claimed disability, there can be no valid claim for service 
connection for that disability-on any basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board further notes that, even if the Veteran's competent 
assertions of experiencing headaches were accepted as indicative 
of a possible current headache disability, the claim for service 
connection for headaches would still have to be denied.  

Service treatment records reflect no complaints, findings, or 
diagnosis relating to any headache problem, and the Report of 
Medical Examination for separation from service, dated in October 
1972, indicates a normal clinical evaluation of the head and 
neurological system.  Also, again, there is no indication in the 
post-service record that the Veteran ever sought or received any 
medical treatment regarding headaches.

Furthermore, there are no medical records reflecting any findings 
or opinion even suggesting that there exists any medical nexus 
between any headache disability and either the Veteran's military 
service or a service-connected disability, and neither the 
Veteran nor his representative has presented or identified any 
such existing medical opinion.  [Parenthetically, the Board notes 
that as service connection for an eye disability is herein 
denied, there is no legal basis for service connection for 
headaches secondary to eye disability.].  

Finally, for the reasons expressed above, neither the Veteran nor 
his representative is competent to support the claim on the basis 
of lay assertions, alone.   The matters  of current headache 
disability, and etiology of current headache disability are 
matters within the province of trained medical professionals 
(see Jones, 7 Vet. App. at 137-38), and neither the Veteran nor 
his representative has the appropriate medical training and 
expertise to competently opine on any such matter.  See, e.g., 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for headaches must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim,  that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.



E.  Skin disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

During the September 2010 Board hearing, the Veteran testified he 
had had off and on skin problems, including ganglion cysts, as a 
result of being exposed to blood during his period of service.  
The Veteran indicated where a cyst had allegedly been removed 
from his thumb.  However, the objective record does not support a 
finding that any skin disability began in service or continued 
after service.  

Service treatment records reflect no complaints, findings, or 
diagnosis relating to any skin problem, and the Report of Medical 
Examination for separation from service, dated in October 1972, 
indicates a normal clinical evaluation of the skin.  

The earliest medical record indicating any skin problem is the 
report of an April 2006 VA PTSD examination indicating that the 
Veteran showed the examiner a large cyst on his left hand, which 
he reported had previously been surgically removed but had 
returned.  The Board again notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson, 
230 F.3d at 1333.  

Furthermore, there are no medical records reflecting any findings 
or opinion even suggesting that there exists any sort of medical 
nexus between any skin disability and the Veteran's military 
service, and neither the Veteran nor his representative has 
presented or identified any such existing medical opinion.

Again, in addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran and 
his representative; however, none of this evidence provides a 
basis for allowance of the claim.  This claim turns on the 
medical matter of whether a nexus between any current skin 
disability and service exists, a matter within the province of 
trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  
As neither the Veteran nor his representative is shown to be 
other than a layperson without the appropriate medical training 
and expertise, neither is competent to render a persuasive 
opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. 
App. at 127; 10 Vet. App. at 186.  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a skin disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.

Service connection for a back disability is denied. 

Service connection for an eye disability, to include glaucoma, is 
denied.

Service connection for headaches, to include as secondary to eye 
disability, is denied.

Service connection for a skin disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


